Citation Nr: 1243013	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-33 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to service-connected disability.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for sleep apnea to include as secondary to his service connected post-traumatic headaches.  

The record reveals that while the Veteran was sent two VCAA notice letters regarding the requirements for service connection, neither letter addressed the claim for secondary service connection.  (See, VA letters of August 2009 and October 2009).  Thus a proper notice letter must be sent to the Veteran.  

Additionally the Veteran was examined by VA in July 2011.  The examiner opined that the Veteran has a clinical diagnosis of sleep apnea which is at least as likely as not causally related to his service connected post-traumatic headaches.  The rationale provided was that the Veteran's headaches have significantly worsened with the development of sleep apnea.  The examiner referred to a June 2009 VA examiner's finding that the Veteran has daily chronic headaches that are worse in the morning and that the Veteran is at risk for sleep apnea.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here the rationale provided for finding a causal relationship between the Veteran's headaches and his sleep apnea is unclear.  The rationale seems to suggest that the service-connected headaches are aggravated by the sleep apnea.  Howver, in his opinion, the examiner went on to opine that the sleep apnea is not aggravated by the service-connected headaches but that the headaches are aggravated by the sleep apnea.  An opinion as to whether the sleep apnea is caused by the Veteran's headaches which includes complete rationale has not been provided.  Thus a remand for an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice letter regarding secondary service connection.  Allow him the appropriate time to respond.  

2.  Submit the claims file to the July 2011 VA examiner for an addendum opinion.  If that examiner is no longer available provide the file to another VA physician for review and to provide an opinion.  The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is caused or aggravated by his service-connected headaches.  Complete rationale must be provided. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2012); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


